[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]


          United States Court of Appeals
                       For the First Circuit


No. 01-1631

                       BUSINESS FORMS, INC.,

                        Plaintiff, Appellee,

                                 v.

                     STEVEN J. GERVASIO ET AL.,

                      Defendants, Appellants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Robert B. Collings, U.S. Magistrate Judge]


                               Before

                        Selya, Circuit Judge,

              Bownes and Stahl, Senior Circuit Judges.


     Dana A. Curhan for appellants.
     Robert L. Rossi, with whom Odin P. Anderson was on brief, for
appellee.



                           April 17, 2002
            Per Curiam. The litigation underlying this appeal arises

out of failed business dealings between Business Forms, Inc. (BFI),

Steven J. Gervasio, and several entities organized by Gervasio.

When the transaction soured, BFI sued Gervasio and an affiliated

entity, Fast Forms Inc. (FFI), for breach of a non-competition

agreement, conversion, unfair trade practices, and the like.1            By

consent of the parties, see 28 U.S.C. § 636(c), the case was tried

to a magistrate judge.     The judge conducted a six-day bench trial

anent    BFI's   allegations   and   the   defendants'   rejoinders.    He

reserved decision and thereafter wrote a meticulously reasoned

rescript in which he resolved both the factual and legal issues in

BFI's favor, and entered a substantial judgment against Gervasio

and FFI.    See BFI v. Gervasio, No. 94-10645, slip op. (D. Mass.

Mar. 29, 2001).     This appeal followed.

            Having read the record, considered the parties' briefs,

and entertained oral argument, we find no basis to disturb the

magistrate judge's exegetic decision.        To the precise contrary, we

regard this as a suitable occasion to act on our conviction that an

appellate court's time should not be spent reinventing well-

fashioned wheels.     Where, as here, a trial judge crafts a first-

rate opinion, a reviewing court ought not wax longiloquent for no

more compelling reason than to hear its own words resonate.            See,



     1
      BFI also sued Chesley Business Forms, Ltd., but the issues on
appeal do not concern that defendant.

                                     -2-
e.g., Corrada Betances v. Sea-Land Serv., Inc., 248 F.3d 40, 42

(1st Cir. 2001); Lawton v. State Mut. Life Assur. Co., 101 F.3d

218, 220 (1st Cir. 1996); Ayala v. Union de Tronquistas de P.R.,

Local 901, 74 F.3d 344, 345 (1st Cir. 1996); In re San Juan Dupont

Plaza   Hotel   Fire    Litig.,   989    F.2d   36,   38   (1st   Cir.   1993).

Consequently, we affirm the judgment for substantially the reasons

elucidated in the opinion below. We add only three brief comments.

           First:      The defendants acknowledge that — apart from his

evaluation of the sufficiency of the evidence — the magistrate

judge committed no error in any of his legal rulings.                      They

concentrate instead on his rendition of the facts.            Although their

briefs contain much sound and fury, they amount, at bottom, to a

plea that we reweigh the facts de novo.               That plea defies our

standard of review, which is much more circumscribed.

           Following a bench trial, an appellate court is not

justified in rejecting the trial court's "findings of fact or

conclusions drawn therefrom unless, on the whole of the record,

[the court of appeals] forms a strong, unyielding belief that a

mistake has been made." Cumpiano v. Banco Santander P.R., 902 F.2d

148, 152 (1st Cir. 1990).         Put another way, such findings can be

overturned only for clear error.           See id. (collecting cases); see

also Fed. R. Civ. P. 52(a).             The instant record, read from a

neutral coign of vantage, does not yield a conviction that a




                                     -3-
mistake has been made, and no hint of any error — clear or

otherwise — is apparent.

            Second:     The defendants' challenge to the sufficiency of

the evidence presents a question of law, which engenders de novo

review.    Sierra Fria Corp. v. Evans, 127 F.3d 175, 181 n.2 (1st

Cir. 1997); Smith v. F.W. Morse & Co., 76 F.3d 413, 420 (1st Cir.

1996).    Here, however, the challenge is baseless.

            A sufficiency challenge demands that we peruse the entire

record (including the inferences reasonably extractable therefrom)

in the light most hospitable to the plaintiff, without gauging

witness credibility, resolving testimonial conflicts, or assaying

the relative quality of the proof. Zimmerman v. Direct Fed. Credit

Union, 262 F.3d 70, 75 (1st Cir. 2001); Correa v. Hosp. San

Francisco, 69 F.3d 1184, 1191 (1st Cir. 1995).                 So long as the

trial court's interpretation of the evidence is plausible, we may

not disturb it (whether or not we, if sitting as the triers of

fact,    would   have   reached   the   same   conclusion).       Peckham    v.

Continental Cas. Ins. Co., 895 F.2d 830, 840 (1st Cir. 1990).

"Where there      are   two   permissible   views   of   the    evidence,   the

factfinder's choice between them cannot be clearly erroneous." Id.

(quoting Anderson v. City of Bessemer City, 470 U.S. 564, 574

(1985)).

            The magistrate judge's findings pass through this screen

with ease:       the record, viewed in the requisite light, contains


                                     -4-
ample evidence of Gervasio's perfidy and of FFI's involvement in

prohibited activities.       No more is exigible.

            Third:   Relatedly, the defendants say that BFI did not

prove that Gervasio acted in bad faith.           But state of mind is

typically inferred from circumstantial evidence, see Harte-Hanks

Communications, Inc. v. Connaughton, 491 U.S. 657, 668 (1989); Am.

Communications Ass'n v. Douds, 339 U.S. 382, 411 (1950), and the

circumstances   here   are    adequate   to   ground   an   inference   that

Gervasio acted knowingly and with scurrilous intent (and, thus, are

adequate to ground a finding of liability on all the counts lodged

against him, including the chapter 93A count).

            We need go no further.       Whether or not this was a close

case below — that is a matter on which we take no view — it is

plainly not a close case on appeal.



Affirmed.




                                   -5-